Per Curiam:

In this attorney grievance matter, respondent has conditionally admitted to the allegations against him and consents to a public reprimand. We accept the conditional admission and publicly reprimand respondent.
Respondent admits that he terminated his representation of a client and referred her case and file to another law firm without her prior approval and consent. He further admits that he failed to act with reasonable diligence and promptness in representing the client. He failed to take any substantial action in the case for nearly three years and he failed to insure that process was served on the defendant before the statute of limitations had run. These delays ultimately resulted in a grant of summary judgment against the client.
By his conduct, respondent had failed to provide competent representation to his client; failed to abide by his client’s decisions concerning the objectives of representation; failed to consult with the client as to the means by which those objectives were to be pursued; failed to act with reasonable diligence and promptness in representing the client; failed to keep the client reasonably informed about the status of a matter; failed to obtain the client’s consent, after consultation, before revealing information relating to representation; improperly withdrawn from representing the client; failed to take reasonably practicable steps to protect his client’s interest upon termination of representation; and engaged in conduct demonstrating a lack of professional competence in the practice of law.
Accordingly, we publicly reprimand respondent for his conduct in this matter.
Public reprimand.